UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2610



JEROME M. MYERS; SAMUEL KENNLEY,

                                          Plaintiffs - Appellants,

          and


LANTZ H. LITTLE; W. L. PACE; REGINALD A. LEE;
JAMES E. YOUNG; ELMER E. MARTIN; UNDRA L.
EVERSON; JIMMIE S. TAYLOR; THOMAS O. WILLIAMS;
NORMAN ROBERT KNIGHT, III,

                                                       Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                             Defendant - Appellee,

          and


PETER CAMPBELL,

                                                         Claimant.



                            No. 96-2698



ARTHUR PINCKNEY,

                                            Plaintiff - Appellant,
          and


NORMAN WITHERSPOON; THOMAS WILLIAMS; CYNTHIA
H. COAXUM; LUCILLE MYERS; NORMAN JAMES
WITHERSPOON,

                                                     Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                           Defendant - Appellee,

          and


FRANK SIMMONS, JR.,

                                                       Claimant.



                          No. 96-2699



ELZINE R. FABERS,

                                          Plaintiff - Appellant,

          and


WILLIAM L. DIBBLE; NATHANIEL JUST; JAMES H.
MOULTRIE; NATHANIEL JONES; ELDRIDGE C. LEE;
ARTHUR L. NESBITT; HENRY L. MOORE, JR.,

                                                     Plaintiffs,




                               2
          versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee.



                           No. 96-2720



DAVID RILEY,

                                           Plaintiff - Appellant,

          and


THURMOND HAMMOND; CAROLYN G. CHAVIS; HORACE
WILLIAMS; ODIS C. MOORE, JR.; WILLIAM GLOVER,

                                                      Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee.



                           No. 96-2721



CAROLYN G. CHAVIS; WILLIAM GLOVER,

                                         Plaintiffs - Appellants,

          and




                                3
THURMOND   HAMMOND;   DAVID   RILEY;     HORACE
WILLIAMS; ODIS C. MOORE, JR.,

                                                        Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                              Defendant - Appellee.



                           No. 96-2771



FRANK REED,

                                             Plaintiff - Appellant,

          and


JASPER M. BRYANT; CATHIE M. CRAWFORD; JOHN
DINGLE; HARVEY J. DOCTOR; SEAFUS JORDAN; LEROY
M. LLOYD; ABRAHAM J. SMALLS; RICHARD A.
SPENCER; JOSEPH SWINTON, JR.; VENA L. VAIRD;
JAMES L. WASHINGTON,

                                                        Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                              Defendant - Appellee.




                                4
                           No. 97-1859



HORACE WILLIAMS,

                                           Plaintiff - Appellant,

          and


THURMOND HAMMOND; CAROLYN G. CHAVIS; DAVID
RILEY; ODIS C. MOORE, JR.; WILLIAM L. GLOVER,

                                                      Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee.



                           No. 97-1860



HENRY L. MOORE, JR.,

                                           Plaintiff - Appellant,

          and


WILLIAM L. DIBBLE; NATHANIEL JUST; JAMES H.
MOULTRIE; ELZINE R. FABERS; NATHANIEL JONES;
ELDRIDGE C. LEE; ARTHUR L. NESBITT,

                                                      Plaintiffs,




                                5
          versus


DEPARTMENT OF THE NAVY,

                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-93-1064-2-18AJ, CA-93-1914-2-18AJ, CA-93-3206-2-18AJ, CA-93-
2410-2-18AJ, CA-93-3293-2-18AJ)


Submitted:   September 8, 1998           Decided:   October 6, 1998


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome M. Myers, Samuel Kennley, Arthur Pinckney, Elzine R. Fabers,
David Riley, Carolyn G. Chavis, William L. Glover, Frank Reed,
Horace Williams, Henry L. Moore, Jr., Appellants Pro Se.       John
Harris Douglas, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 6
PER CURIAM:

     In these consolidated appeals, we granted Appellants’ peti-

tions for rehearing in order to permit them to file their informal

briefs, which we have now received and reviewed. We affirm the

district court’s orders.

     In case Nos. 96-2610, 96-2698, 96-2699, 96-2720, 96-2721, 96-

2771, the Appellants appeal the district court’s orders granting

the Navy summary judgment in their civil action filed under the

Privacy Act, see 5 U.S.C. § 552a (1994), and denying their motion

styled “Motion for Status Conference Hearing and Rule 60(b) Errors

Correction.” In Nos. 97-1859 and 97-1860, the Appellants appeal

only the denial of the same motion. We have again reviewed the

record and the district court’s thorough and well-reasoned opinions

and find no reversible error. Accordingly, we affirm the orders on

the reasoning of the district court. No. 96-2610, Myers v. Depart-

ment of the Navy, No. CA-93-1064-2-18AJ (D.S.C. Sept. 18, 1996; May

27, 1997); No. 96-2698, Pinckney v. Department of the Navy, No. CA-

93-1914-2-18 (D.S.C. Sept. 18, 1996; May 27, 1997); No. 96-2699,

Fabers v. Department of the Navy, No. CA-93-3206-2-18AJ (D.S.C.

Sept. 18, 1996; May 27, 1997); No. 96-2720, Riley v. Department of

the Navy, No. CA-93-2410-2-18AJ (D.S.C. Sept. 18, 1996; May 27,

1997); No. 96-2721, Chavis v. Department of the Navy, No. CA-93-

2410-2-18AJ (D.S.C. Sept. 18, 1996; May 27, 1997); No. 96-2771,

Reed v. Department of the Navy, No. CA-93-3293-2-18AJ (D.S.C. Sept.


                                7
18, 1996; May 27, 1997); No. 97-1859, Williams v. Department of the

Navy, No. CA-93-2410-2-18AJ (D.S.C. May 27, 1997); No. 97-1860,

Moore v. Department of the Navy, No. CA-93-3206-2-18AJ (D.S.C. May

27, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                8